Citation Nr: 1343316	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  07-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ventricular tachycardia, claimed as heart disease, to include as due to the Veteran's service-connected PTSD.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 23, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from May 1972 to February 1977.

This matter came to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2009, November 2010 and January 2013 for further development.  A review of the record shows that the RO has complied with all remand instructions by requesting authorization of release of medical records, obtaining Social Security Administration (SSA) records, providing notice of and affording the Veteran VA examinations, and issuing supplemental statements of the case.  

The issues of entitlement to service connection for a left eye disability and entitlement to increased ratings for left ear hearing loss, left and right shoulder bursitis and a lumbosacral strain have been raised by the record (specifically in a statement received in September 2013 and in the representative's October 2013 statement, respectively), but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Ventricular tachycardia was not manifested during the Veteran's active duty service or for many years thereafter, is not otherwise related to such service, and was not caused or aggravated by his service-connected PTSD.

2.  Prior to February 23, 2012, the Veteran's service-connected PTSD, right shoulder scapular bursitis associated with lumbosacral strain with herniated nucleus pulposis L4-5; lumbosacral strain with herniated nucleus pulposis L4-5; status post pituitary tumor resection, acromegaly; left shoulder scapular bursitis associated with lumbosacral strain with herniated nucleus pulposis L4-5; tinnitus; left knee degenerative joint diseases and osteonecrosis; bilateral hearing loss; and headaches did preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Service connection for a ventricular tachycardia, to include as secondary to a service-connected PTSD, is not warranted. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria of entitlement to a total rating based on individual unemployability due to service-connected disabilities, prior to February 23, 2012, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  


The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding his TDIU claim, the Board notes at the outset that its decision to grant service connection for a TDIU herein constitutes a complete grant of the benefit sought, and no further action is required to comply with the VCAA and the implementing regulations. 

Regarding the remaining claim, the RO provided the appellant pre-adjudication notice by letters dated in August 2005 and March 2006.  The RO provided the appellant with additional notice in February 2009, subsequent to the initial adjudication.  Altogether, the notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                        
While the February 2009 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in May 2010, April 2012 and September 2013 supplemental statements of the case following the provision of notice in February 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; obtained Social Security Administrative (SSA) records; reviewed Virtual VA files and VBMS files; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations; and obtained April 2013 and July 2013 addendum opinions.  On a form received in September 2013, the Veteran indicated that he had more information/evidence to submit and needed an extra 30 days.  To date, no additional evidence has been received.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Service Connection

I.  Laws and Regulations

One of the issues before the Board involves a claim of entitlement to service connection for ventricular tachycardia, claimed as heart disease.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  All theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

II.  Analysis

Service connection on a direct basis is not warranted.

Reserve records from August 1970 to August 1971 show normal clinical evaluation of the heart.  

Service treatment records are silent for any complaints, treatments or diagnosis of any heart disability.  In-service examinations show that from July 1972 to January 1975, clinical evaluation of the heart was normal and no heart disability was noted.  In reports of medical history dated from July 1972 to January 1974, the Veteran denied a past/current history of palpitation/pounding heart and heart trouble.  The Veteran noted other disorders.  Since the Veteran is competent to report his symptoms, one would have expected him to report such symptoms in service.  Instead, the Veteran repeatedly denied palpitation/pounding heart and heart trouble, and sought treatment for other disorders.  Additionally, medical personnel at the time found no abnormalities.  

On subsequent reserve examinations, the Veteran and medical personnel reported the same.  Reserve records from December 1977 to December 1990 show normal clinical evaluations of the heart.  In his contemporaneous medical histories, the Veteran denied palpitation/pounding heart and heart trouble.  In a June 1988 Dental Health Questionnaire, the Veteran denied heart problems/angina. 

The Board notes that in 1992, the Veteran was hospitalized in Morristown Memorial Hospital for ventricular tachycardia.  While not determinative by itself, it is also significant that there is no evidence of heart disability for approximately 15 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In support of his claim, the Veteran submitted an April 2005 letter from Dr. F.J.L. of the Deborah Heart and Lung Center who could not state with certainty that the heart disability was due to service or not.  Dr. F.J.L. stated that the Veteran had been a patient at that private facility since 1992 and he had seen the Veteran for nuclear stress test and had reviewed his records.  He noted that the Veteran was hospitalized in Morristown Memorial Hospital in 1992 for ventricular tachycardia and mitral valve prolapse.  After discharge, he came to Deborah Heart and Lung Center for a second opinion and the physician who saw him concurred with the diagnosis and treatment.  He noted that in April 2002, a thallium-201 stress perfusion study was markedly abnormal; and that cardiac catheterization with cine coronary arteography a few days later was normal with normal left ventricular function.  Dr. F.J.L. diagnosed ventricular tachycardia currently treated with beta-blocker therapy.  He stated that since "there is no structural etiology for this condition one must be concerned that it is related to the stress he has experienced during service.  I cannot with certainty claim that it is due to his military service.  I can also not be certain that it is not related to his service time."  

The Board notes that this medical opinion is not probative as it is too speculative to establish a causal relationship.  Medical opinions that are speculative, general or inclusive in nature do not to provide a sufficient basis upon which to support a claim.  See Sacks v. West, 11 Vet. App. 314 (1998).   

A January 2010 VA examination shows that the Veteran was a deep-sea diver in service and worked at very deep levels with experimental mixtures of gases.  He was reportedly told at least on one occasion that air emboli migrated to his heart, but the examiner was unable to locate such documentation in the Veteran's claims file.  After interviewing and examining the Veteran, and after reviewing the claims file, the examiner diagnosed remote history of ventricular tachycardia that is idiopathic and not related to service.  He noted that there was no recurrence through the years.  He noted that if the Veteran did have significant injury to his heart during service through deep sea-diving, this injury would not go away and any attacks will recur with medication, albeit on a less severe scale.  In the absence of any episodes since 41 years of age, and with a normal cardiac catheterization in 2002, the examiner opined that it is less likely as not that any injury in service caused the unique episode of ventricular tachycardia at the age of 41.

Overall, the Board finds the VA examiner's January 2010 medical opinion more probative than Dr. F.J.L.'s speculative opinion.  Here, the VA examiner's opinion provided a degree of certainty and was supported by rationale that considered the Veteran's assertions, his past medical history, medical evidence and his involvement with deep-sea diving. 

The Board also notes that the Veteran had submitted various claims for other VA benefits based on other disabilities from March 1977 to February 2002.  It was not until 2005 when the Veteran's claim for ventricular tachycardia was received.  This suggests that the Veteran did not believe he had ventricular tachycardia until many years after service as the Board believes it reasonable to assume that the Veteran would have included this claim with his other earlier claims. 

Service connection on a secondary basis is also not warranted.  The Veteran asserts that his heart disability is related to his service-connected PTSD.  In support of his claim, the Veteran submitted a January 2007 letter from Dr. L.T. who stated that "[d]ue to a documented history of post traumatic [sic] stress disorder this man is subject to paroxysmal ventricular tachycardia when stressed."  

However, after interviewing and examining the Veteran, and after reviewing the claim file, the May 2011 and February 2013 VA examiners concluded otherwise.  

The May 2011 VA examiner opined that the exercise-induced ventricular tachycardia was not caused by or aggravated by his PTSD as increased heart rate, palpation and other cardiac symptoms that could be attributable to ventricular tachycardia and are not listed as symptoms of PTSD on the Mayo Clinic website.  The examiner noted that the cause of the Veteran's ventricular tachycardia is very well documented as exercise induced and not stress or anxiety produced.
  
In February 2013, the examiner provided a negative nexus opinion and noted no entries in medical records of heart problems while in service from 1972 to 1977.  The examiner also noted that in 1992, exercise induced ventricular tachycardia was diagnosed after stress test.  He noted normal studies and tests results, and noted that the Veteran was thought to have benign ventricular tachycardia in 2002.  A repeat catheterization was normal.  The examiner noted a note from a cardiologist in 2005 showing normal catheterization and ventricular function in 2002, and no structural problems with the heart.  The cardiologist stated that the ventricular tachycardia may or may not be due to service, but provided no rational.  In 2013, there was a normal echocardiogram (ECHO). 

The examiner noted that anxiety and panic disorder can lead to marked autonomic arousal, causing sinus tachycardia and they seem to act as a trigger to some cases of benign ventricular tachycardia but the examiner could find no evidence of mental health condition causing the worsening of the development of ventricular tachycardia in a structurally normal heart.  He further noted that the Veteran denied symptoms caused by anxiety and is not sure if he has had any episodes of ventricular tachycardia in the last 10 years despite continued anxiety.  Thus, he concluded the Veteran has a diagnosis of exercise-induced ventricular tachycardia, and could not find evidence that it is related to the Veteran's PTSD.  

Subsequent treatment records show normal findings.  There are no additional opinions following the most recent VA examination.  

Overall, the Board affords considerably more weight to the VA medical opinions than to Dr. L.T.'s one-sentenced opinion regarding the relationship between PTSD and the Veteran's ventricular tachycardia.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, access to the Veteran's claims file was important as it showed that his ventricular tachycardia was considered exercised-induced, and showed results from medical testing conducted in the past.  By incorporating the aforementioned information, the examiners provided medical opinions based on a comprehensive medical history of the Veteran's disorder.  It appears to the Board that Dr. L.T.'s opinion was limited to information he gathered as the Veteran's primary care physician since August 1995.  It does not appear to the Board that other medical records were considered.  In other words, it does not seem that his opinion was based on a fully informed medical history.  Additionally, Dr. L.T. did not provide a rationale for his opinion.  For the reasons set forth above, the Board finds that the opinions reflected in the VA examination reports are clearly more probative than Dr. L.T.'s one-sentence opinion.

The Board acknowledges an undated Associated Press article (received in January 2007) entitled, ""War stress may hike vets' heart ills," which reported a new study that is the first to document a link between PTSD symptoms and future heart disease.  The study found that veterans who reported more PTSD symptoms on questionnaires were more likely to experience heart attacks as they aged.  However, the Board notes that the study acknowledges that while the men who participated in the study had different levels of PTSD symptoms, "very few had enough symptoms for a true diagnosis."  One of the authors of the study admitted that the "study needs to be repeated to see if the findings hold true for PTSD-diagnosed veterans...."  The Board also notes that the study does not link the Veteran's PTSD diagnosis specifically to his ventricular tachycardia.  The article provides the possibility of a link between symptoms of PTSD and heart disorders, and thus is too general and inconclusive to make the Veteran's claim well-grounded.  See Sacks, 11 Vet. App. at 316.   

The Board acknowledges the Veteran's assertions that his ventricular tachycardia is related to service and his service-connected PTSD.  While the Veteran is competent to report his symptoms, he is not competent to render a medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, Dr. F.J.L. could not state with certainty whether the ventricular tachycardia is related to service.  Nevertheless, three VA examiners have altogether provided competent medical evidence that service connection on a direct and secondary bases is not supported by the Veteran's past medical history, reports of symptoms, results from physical examinations and the structural integrity of his heart.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim of service connection for ventricular tachycardia, claimed as heart disease.


TDIU

I.  Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-scheduler rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

"The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
  
II.  Factual Background

Service connection is in effect for PTSD (50 percent from March 27, 2005 and 70 percent from February 23, 2012); right shoulder scapular bursitis associated with lumbosacral strain with herniated nucleus pulposis L4-5 (10 percent from February 14, 2002, 20 percent from March 27, 2005, and 40 percent from January 18, 2010); lumbosacral strain with herniated nucleus pulposis L4-5 (10 percent from December 1, 1988, 20 percent from February 14, 2002, and 40 percent from January 18, 2010); status post pituitary tumor resection, acromegaly (30 percent from March 27, 2005); left shoulder scapular bursitis associated with lumbosacral strain with herniated nucleus pulposis L4-5 (10 percent from February 14, 2002 and 20 percent from January 18, 2010); tinnitus (10 percent from February 14, 2001); left knee degenerative joint diseases and osteonecrosis (10 percent from December 11, 2006); left ear hearing loss (0 percent from February 14, 2002 to March 27, 2005); bilateral hearing loss (0 percent from March 27, 2005); and headaches (0 percent from March 27, 2005).  Overall, the Veteran had a combined service-connected disability rating of 10 percent from December 1, 1988; 20 percent from February 14, 2001; 40 percent from February 14, 2002; 80 percent from March 27, 2005; 90 percent from December 11, 2006; and 100 percent from February 23, 2012.  See 38 C.F.R. § 4.25.  

The percentage criteria listed under 38 C.F.R. § 4.16(a) had been met as of March 27, 2005.  However, the Board must still consider whether the Veteran was unemployable, prior to February 23, 2012, by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

A December 2006 VA treatment record shows that he worked full-time and spent free time at home on the computer doing research.  He stated that he liked to help other veterans.  The summary of findings notes that he is able to work, but appeared to be somewhat isolative.  

Two January 2010 VA examination reports provide that the Veteran retired in January 2010 and that his usual occupation is a desk job working as a management executive for 30 years.  He stated that he was self-employed.  He stated that he was able to perform his occupation despite his bilateral shoulder disability, but with limitations.  He stated that typing on a computer keyboard for more than one hour would result in flare-ups of his bilateral shoulder.  As for his back, he stated that he would not be able to perform as a management executive due to severe flare-ups of his thoracolumbar spine after being seated at a desk job for more than an hour.   

A VA examination report signed in May 2011 lists teacher and consultant as the Veteran's usual occupation.  It was noted that the Veteran had been unemployed for one to two years.  The reasons given for unemployment were "to be with wife and too nervous."  The examiner found that the exercise induced ventricular tachycardia did not have an effect on usual occupation and resulting work problems. 

An August 2011 SSA Physical Residual Functional Capacity Assessment shows the following exceptional limitations: he could occasionally lift and/or carry a maximum of 50 pounds; he could frequently lift and/or carry a maximum of 25 pounds; and he could stand/walk for a total of about six hours in an eight-hour workday.  He could sit (with normal breaks) for a total of about 6 hours in an 8-hour workday.  He could push and/or pull unlimited, other than as shown for lift and/or carry.  There were no postural, manipulative, visual, communicative and environmental limitations.  It was noted that a February 2011 letter from Dr. T "addresses disability but w/o specific limitations but stating he may have difficulty functioning at work...."

An SSA Disability included a work history that showed he worked as a city councilman, a business consultant, an instructor and in computer repair.

An SSA Explanation of Determination acknowledges the Veteran's assertion that he is unable to work due to cerebral vascular accident, PTSD, scapular bursitis in both shoulders, lumbosacral strain, herniated disc L4-L5, pituitary tumor resection, acromegaly, headaches, hearing and vision.  It was noted that he was not performing any substantial work.  SSA noted some work-related restriction, but also noted that they did not prevent him from performing all types of work.  SSA noted that the Veteran had worked as a computer sales supervisor in the past and that his conditions did not prevent him from doing the type of work given the job description he provided. 

In an April 2013 addendum opinion, the examiner noted that this was in reference to the March 2013 VA examination performed by another examiner.  She was able to review the Veteran's claims folder and VA examination.  The examiner noted that the Veteran retired in 2010 from his own computer company.  She noted the Veteran's surgery for pituitary abnormality.  She noted that the Veteran experienced many residuals of that disease and multiple surgeries, which included migraine headaches and acromegaly.  As a result of the pituitary adenoma, the Veteran has connective tissue related problems with jaw occlusion issues from multiple surgeries and chondromalacia of the knees.  She noted diplopia and chronic headaches as well.  She noted that the various problems make physical work difficult due to the chronic nature of knee pain and his need to walk with a cane.  Standing and walking for most physical jobs would be difficult.  

She stated he could sit at a desk and do sedentary work but would have to rise often and stretch his knees.  However, the symptoms related to his eyes and headaches make sedentary work difficult with a decreased ability to concentrate.  She noted that he is service connected for impairment of the scapulas which causes constant ongoing pain in the shoulders and is unable to do any overhead lifting.  She noted that he could sit at a desk and do sedentary work.  She noted he is service connected for intervertebral disc syndrome and wears a back brace.  She noted that he is unable to do any manual labor but medium to light work activities could be tolerated.  He could not do any lifting due to his chronic back pain and brace.  She opined that the severity of the Veteran's service-connected disabilities resulted in unemployability before February 23, 2012.  

In a July 2013 addendum opinion, the examiner noted dispute over the information furnished regarding the Veteran's employment.  On current VA Form 21-2507, she noted that it says she opined the Veteran was unemployable prior to February 23, 2013.  She noted that this is an error because her addendum notes a different year-2012, not 2013.  She noted evidence that the Veteran worked in 2004 and 2005 and retired from his own computer company in 2010.  Thus, she concluded that the date of unemployment will be changed to reflect that he was unemployable after 2010 since he has not worked since then due to so many of his service-related conditions and their residuals. 

In a statement received in September 2013, the Veteran clarified that he did not retire from his own company in 2010.  "I had to leave the firm because I was unable to cope with the operations of the firm.  I did not retire I merely left."

III.  Analysis

Taking into account the Veteran's service-connected disabilities, symptoms he reports and the medical evidence, entitlement to a TDIU prior to February 23, 2012 is warranted.  

The Board finds that his service-connected disabilities precluded sedentary work prior to February 23, 2012.  It is unclear to the Board how much sitting the Veteran can tolerate.  While a January 2010 VA examination reported inability to sit for more than an hour, an August 2011 assessment noted that the Veteran could sit for six hours in an eight-hour work day.  Nevertheless, even though the April 2013 addendum VA opinion stated that the Veteran could do sedentary work and a January 2010 VA examination report notes he was able to work despite a shoulder disability, the Board finds that the Veteran's service-connected disabilities would make it difficult to engage in sedentary employment- due to flare-ups in the shoulders when using a computer keyboard, flare-ups of the spine after sitting for over an hour, his nervousness, and his headaches that would interfere with his ability to concentrate.  And as the Veteran had stated, he left his last place of employment in 2010 because he was unable to cope with the operations of his company.    

Also, the Veteran's service-connected disabilities prior to February 23, 2012 did place some restrictions on employment requiring physical labor, especially those that require standing and walking for prolonged periods and those that require a lot of manual labor.  As the April 2013 addendum noted, the Veteran's knee pain and the Veteran's use of cane would make standing and walking for most physical jobs difficult.  Also, she noted that his shoulder pain limited his ability to engage in overhead lifting.  Even though she found that medium to light manual labor could be tolerated, she ultimately concluded that his service-connected disabilities resulted in unemployability prior to February 23, 2012.  

The Board acknowledges an SSA determination that notes that the Veteran's disabilities did not prevent him from performing all types of work and that he could work as a computer sales supervisor as he did in the past.  However, under the facts of this case, the Board is unable to conclude that the preponderance of the evidence is against a claim for TDIU.  The medical evidence is at least in a state of equipoise.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that TDIU is warranted prior to February 23, 2012.  Such a rating would be warranted dating back to the date he discontinued employment in January 2010.  See 38  U.S.C.A. § 5107(b). 

 




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for ventricular tachycardia, claimed as heart disease, is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 23, 2012 is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


